t c summary opinion united_states tax_court pantano baptist church petitioner v commissioner of internal revenue respondent docket no 1422-17s l filed date pantano baptist church pro_se patrick a greenleaf for respondent summary opinion lauber judge this collection_due_process cdp case was heard pur- suant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the decision to be entered i sec_1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar not reviewable by any other court and this opinion shall not be treated as prece- dent for any other case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the irs initiated the collection action with respect to penalties it had assessed against petitioner under sec_6721 for intentional failure_to_file_correct_information_returns we conclude that petitioner is barred from challenging its liability for the penalties because it had but failed to avail itself of a prior opportunity to dispute the penalties before the irs appeals_office and the settlement officer did not abuse his discretion in sustaining the collection action we will accordingly grant respondent’s motion for summary_judgment background the following facts are derived from the parties’ pleadings and motion pa- pers including the attached declarations and exhibits petitioner had its principal_place_of_business in arizona when it filed its petition sec_6721 imposes an assessable penalty for failure_to_file correct in- formation returns this penalty applies when a person required to file an informa- tion return neglects to file it on time or fails to include within it all information re- quired to be shown sec_6721 and b for the tax years involved here the penalty was dollar_figure for each return with respect to which such failure occurred see sec_6721 however where the taxpayer intentionally disregarded the filing requirement for certain information returns including form_w-2 wage and tax statement the penalty was the greater of dollar_figure per failure or of the aggregate amount of the items required to be reported correctly sec_6721 petitioner is a church in tucson arizona it has a number of full- and part- time employees the irs determined that petitioner had failed for it sec_2010 and sec_2011 calendar years to provide the social_security administration ssa with forms w-2 for these workers the irs sent petitioner a cp215 notice notice of penalty charge for each year informing petitioner of this discrepancy requesting further information and notifying petitioner that it risked penalties under sec_6721 having received no response the irs on date assessed dollar_figure of sec_6721 penalties against petitioner for on november 2congress has increased the penalties under sec_6721 and e to dollar_figure and at least dollar_figure respectively for returns required to be filed after date trade preferences extension act of pub_l_no sec_806 d stat pincite the irs assessed dollar_figure of sec_6721 penalties against petitioner for in an effort to collect these unpaid liabilities the irs prepared for peti- tioner on date a letter final notice_of_intent_to_levy and notice of your right to a hearing this letter informed petitioner that its unpaid liabilities including accrued interest then totaled dollar_figure the letter stated if you wish to request an appeals hearing complete the enclosed form re- quest for a collection_due_process or equivalent_hearing and send it to us within days from this letter’s date irs records indicate that revenue_officer morgan hand-delivered the letter to petitioner during a field visit on date irs forms certificate of assessments payments and other specified matters for petition- er’ sec_2010 and sec_2011 accounts include an entry for date stating intent to levy collection_due_process_notice return receipt signed petitioner took no action in response to the levy notice and did not request an appeals_office hearing in an effort to collect the same unpaid liabilities the irs sent petitioner on date a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner timely requested a cdp hearing in its hearing request petitioner sought discharge or withdrawal of the nftl stated that taxes were paid forms were filed and requested abatement of the penalties the appeals_office acknowledged receipt of petitioner’s hearing request explaining that if it wished to pursue a collection alternative it would need to sub- mit form 433-b collection information statement for businesses with sup- porting financial information the scheduling of a cdp hearing was deferred while petitioner sought assistance from the taxpayer_advocate_service the settlement officer so eventually held a telephone cdp hearing with petitioner on date during the hearing the so explained that petitioner could not challenge its underlying liability for the penalties because it had had but failed to take advan- tage of a prior opportunity to dispute the penalties in response to the levy notice in any event the so stated that petitioner had not supplied adequate documenta- tion to justify abatement of the penalties the so explained that petitioner did not qualify for a collection alternative because it had not proposed a collection alternative it had not submitted form 433-b or the financial information re- quisite to consideration of a collection alternative and it was not in current compliance with its tax filing obligations having neglected to file form_941 em- ployer’s quarterly federal tax_return for the period ending date the so reviewed the administrative file and concluded that the penalties had been properly assessed and that all requirements of law and administrative procedure had been satisfied he determined that petitioner had submitted no in- formation that would entitle it under sec_6323 to withdrawal of the nftl on date the irs sent petitioner a notice_of_determination sustain- ing the nftl filing petitioner timely petitioned this court for review respon- dent filed a motion for summary_judgment on date to which peti- tioner timely responded a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d petitioner has identified no material facts in genuine dispute and we conclude that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the taxpayer has properly challenged its underlying tax_liability for the per- iod in question we review the irs determination de novo 114_tc_176 where the taxpayer’s underlying tax_liability is not properly before us we review the irs’ determination for abuse_of_discretion ibid a taxpayer may raise a cdp challenge to the existence or amount of its un- derlying tax_liability only if it did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 in determining whether the taxpayer had a prior opportunity to dis- pute its liability the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not where a liability is not subject_to de- ficiency procedures a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6320-1 q a-e2 proced admin regs see 128_tc_48 upholding validity of this regulation as assessable_penalties sec_6721 penalties are not subject_to deficiency procedures see sec_6212 sec_6213 notwithstanding the absence of a notice_of_deficiency a taxpayer may be able to dispute its liability for such penalties without paying them first by resisting irs collection efforts through the cdp procedure and then seeking review in this court but this route to prepayment judicial review is available only if the taxpayer did not otherwise have an oppor- tunity to dispute such tax_liability sec_6330 the regulations specifically provide in the case of a sec_6320 challenge to an nftl filing if the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer had a prior opportunity to dispute the existence or amount of the underlying tax_liability sec_301_6320-1 q a e-7 proced and admin regs the taxpayer therefore cannot challenge its underlying liability when it receives the second cdp_notice the same rule applies in reverse ie where the taxpayer receives a lien notice to which it does not respond and later receives a levy notice see smith v commissioner tcmemo_2016_186 112_tcm_407 mays v commissioner tcmemo_2006_197 92_tcm_278 sec_301 e q a-e7 proced and admin regs the irs prepared for petitioner a levy notice letter dated date for the same sec_6721 penalties irs revenue_officer morgan hand-delivered the levy notice to petitioner the next day irs records confirm that petitioner signed a return receipt for this notice the letter offered petitioner the opportunity for an appeals_office hearing with respect to the penalties it seeks to challenge here because petitioner had had but failed to take advantage of a prior opportunity to dispute the penal- ties the so properly determined that petitioner was barred from challenging the penalties at the cdp hearing sec_6330 sec_301_6320-1 q a- e2 q a-e7 proced admin regs and because petitioner could not chal- lenge the penalties at the cdp hearing it cannot challenge them here giamelli v 3petitioner asserts the irs issued a ‘summary of taxpayer contact ’ not an intent to levy the administrative file includes a form_9297 summary of tax- payer contact dated date by which revenue_officer morgan asked petitioner to supply delinquent form sec_941 employer’s quarterly federal tax re- turn for certain quarters of and but the record likewise includes docu- ments demonstrating that petitioner concurrently received and signed for a levy notice also dated date covering the and penalty liabili- ties at issue here revenue_officer morgan delivered both documents to petitioner during the same field visit commissioner 129_tc_107 goza v commissioner t c pincite we thus review the so’s actions for abuse_of_discretion only abuse of dis- cretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 92_tcm_114 c analysis in deciding whether the so abused his discretion in sustaining the collec- tion action we consider whether he properly verified that the requirements of applicable law and administrative procedure had been met considered any rel- evant issues petitioner raised and considered whether any proposed collec- tion action balances the need for the efficient collection_of_taxes with the legiti- 4petitioner alleges that revenue_officer morgan who examined it sec_2013 and sec_2015 tax years stated that the penalties for and would be abated the document petitioner cites to support that allegation however indicates only that abatement would be considered if petitioner supplied evidence that all required information returns for and had been timely filed entries elsewhere in the administrative file show that petitioner failed to provide such evi- dence in any event this allegation is irrelevant to the so’s conclusion that peti- tioner could not dispute its underlying liabilities at the cdp hearing because it failed to do so in response to the levy notice mate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so reviewed petitioner’s trans- cripts of account to verify that the penalties in question had been properly asses- sed in its cdp hearing request petitioner checked the boxes for nftl withdraw- al and discharge but it failed to submit any documentation to show that it met any of the categories justifying nftl withdrawal under sec_6323 petitioner has alleged no error of fact or law by the so on this point petitioner contends that the so misrepresented his authority by issuing the notice_of_determination days after the cdp hearing concluded rather than waiting days to permit petitioner to submit additional information but the so did not agree to give petitioner additional days to submit information rather as shown by his case activity record the so told petitioner that the nftl filing would be sustained and that petitioner will have days to file with tax_court petitioner asserts in its petition that alternatives to collection were offered and that the so refused to consider them but despite the so’s explanation of what was required petitioner neglected to submit either a form 433-b or the fi- nancial data needed to support it and petitioner did not put a concrete offer on the table we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the re- quired forms and supporting financial information see huntress v commis- sioner tcmemo_2009_161 98_tcm_8 prater v commission- er tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 we have likewise held that it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with his ongoing tax obligations as peti- tioner was not having failed to file form_941 for the quarter ending date see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in this or any other respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing will be entered an appropriate order and decision
